Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com December 5, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Tangerine Holdings, Inc. Herriman, Utah To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1, Registration Statement under the Securities Act of 1933, filed by Tangerine Holdings, Inc. of our report dated November 1, 2010, relating to the financial statements of Tangerine Holdings, Inc., a Nevada Corporation, as of and for the period ending August 31, 2010, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
